 
 
I 
112th CONGRESS
2d Session
H. R. 4990 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Blumenauer introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on certain brakes designed for bicycles. 
 
 
1.Certain brakes designed for bicycles
(a)In generalHeading 9902.24.71 of the Harmonized Tariff Schedule of the United States (relating to certain brakes designed for bicycles) is amended—
(1)by striking 6.3% and inserting Free; and 
(2)by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
